Citation Nr: 0705458	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-16 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for 
hearing loss in the right ear with a noncompensable 
evaluation, and denied service connection for hearing loss in 
the left ear and tinnitus.  

In a February 2005 letter, the veteran indicated that he 
wished to be represented by the American Legion.  In a letter 
accompanying the March 2005 statement of the case (SOC), the 
RO informed the veteran that it was not too late to choose a 
representative.  Included as an enclosure with this letter 
was VA Form 21-22.  The letter informed him that he had 
requested representation by the American Legion, and that he 
should complete and return Form 21-22 to the RO.  To date, 
the veteran has not submitted a VA Form 21-22.  Thus, he is 
not represented in this appeal.  


FINDINGS OF FACT

1.  Left ear hearing loss was not demonstrated in service or 
within a year after separation from service and the weight of 
the evidence is against a finding that current left ear 
hearing loss is etiologically related to service.  

2.  It is at least as likely as not that tinnitus is related 
to service.    

3.  The veteran has Level I hearing loss in the right ear and 
Level I hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).   

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

3.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the claim for service connection for tinnitus, further 
assistance is unnecessary to aid the veteran in 
substantiating that claim.  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

An August 2003 VCAA letter informed the veteran of the 
information and evidence required to establish entitlement to 
service connection for hearing impairment.  While this letter 
did not specifically describe the information and evidence 
required to grant compensable evaluations, the Board notes 
that, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that once service connection is granted the claim 
is substantiated, and further notice as to the rating or 
effective date elements is not required.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Therefore, as service connection has been established for 
right ear hearing loss, and the veteran is seeking an initial 
compensable evaluation for that disability, further notice 
regarding the disability rating, including evidence and 
information required to grant a compensable evaluation, is 
not required.  Dingess v. Nicholson.  

The August 2003 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain service records, medical records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing enough information 
about the records and any necessary releases to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to the fourth element, the August 2003 
VCAA letter asked the veteran to send information describing 
additional evidence he wanted VA to obtain on his behalf or 
to send the evidence itself.  This letter informed the 
veteran where and when to send such information and evidence.  
Therefore, this letter acted to advise the veteran to submit 
any evidence in his possession pertinent to the claim on 
appeal, and satisfied the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice in this case 
was timely provided prior to the May 2004 rating decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The August 2003 VCAA letter provided notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection, but did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date.  Nevertheless, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision in regard to the claim of entitlement to 
service connection for left ear hearing loss.  As the Board 
concludes below that the preponderance of the evidence is 
against the claim for service connection for left ear hearing 
loss, any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.  

Further, as discussed above, in regard to right ear hearing 
loss, service connection has already been established and the 
veteran is seeking an initial compensable evaluation.  
Because service connection has been granted, that claim is 
substantiated, and further notice as to the rating or 
effective date elements is not required.  Dingess v. 
Nicholson.  Thus all required notice was given.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
The Board notes that the actual results of audiological 
testing conducted at VA treatment in February 1999 have not 
been associated with the claims file.  In this regard, the 
objective findings section of the treatment report reads, 
"See 10-2364."  VA Form 10-2364 is the audiological 
evaluation.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain such pertinent 
records.  Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA 
to obtain pertinent VA records).  

As will be discussed in greater detail below, the evidence of 
record demonstrates current left ear hearing loss, and the 
claim is being denied because the weight of the competent 
medical evidence does not demonstrate that left ear hearing 
loss is etiologically related to service.  As the Form 10-
2364 would only provide objective findings on audiological 
testing, and current left ear hearing loss is already 
established, this VA generated document is not pertinent to 
the claim of entitlement to service connection for left ear 
hearing loss.  

In addition, service connection for right ear hearing loss 
was granted effective in February 2003.  As the results of VA 
audiological testing which have not been associated with the 
claims file are from February 1999, four years prior to the 
effective date of service connection, they cannot establish 
entitlement to an a higher initial evaluation.  As the 
content this document cannot change the outcome of the 
claims, remand would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
veteran, and is thus not appropriate.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Finally, the Board notes that the veteran was afforded VA 
examinations to evaluate hearing loss in January and April 
2004.    

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Left Ear Hearing Loss

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran underwent a VA audiological examination in April 
2004.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10
40
50

The veteran's speech recognition using the Maryland CNC Word 
List was 96 percent in the left ear.  The audiologist's 
diagnosis in regard to the left ear was hearing within normal 
limits through 2000 hertz, with a mild to severe 
sensorineural hearing loss thereafter.  The results of this 
VA examination demonstrate current hearing loss disability in 
the left ear.  38 C.F.R. § 3.385.  Thus, the first element of 
a successful service connection claim has been satisfied.  

In regard to the second element, service medical records do 
not indicate any left ear hearing loss.  Ears were normal 
with hearing of 15/15 for whispered voice bilaterally on 
enlistment examination in August 1952.  At the July 1956 
separation examination, the veteran reported ear, nose, or 
throat trouble in describing his medical history.  However, 
in describing such trouble, the examiner noted only excessive 
wax in the ears frequently.  At the July 1956 separation 
examination ears were again normal and hearing was 15/15 for 
whispered voice bilaterally.  

Despite the absence of evidence of left ear hearing loss in 
service, the veteran has reported noise exposure from jet 
engines during service.  He is competent to report this 
exposure, and his Form DD 214 reflects that he was an 
aircraft mechanic in service.  There is, thus, evidence in 
support of the second element of service connection.

The evidence reflects conflicting opinions regarding a nexus 
between current left ear hearing loss and service.  

Records of private treatment from September 1956 to January 
1991 reflect that the veteran's ears were normal in September 
1956.  Audiogram results revealed pure tone thresholds, in 
decibels, as follows:






HERTZ



512
1024
2048
2896
4096
LEFT
5
0
-5
0
5

Examination in December 1960 again noted normal ears.  On 
audiological testing in October 1962.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



512
1024
2048
2896
4096
LEFT
-5
-10
-5
-5
0

In May 1974 pure tone thresholds, in decibels, were as 
follows:




HERTZ



512
1024
2048
2896
4096
LEFT
-5
0
-5
15
15

The veteran underwent audiological examination again in 
November 1990.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
25
40

The veteran reported difficulty hearing in December 1990.  A 
January 1991 letter from the veteran's employer indicated 
that the veteran's hearing had been evaluated by a 
consultant, who found that hearing in the left ear was 
satisfactory for hearing and understanding conversation and 
that there had been a minimal change at hearing in some tones 
in the left ear.  

VA treatment records reflect that the veteran underwent 
audiological assessment in February 1999.  He reported 
significant difficulty hearing in the presence of background 
noise.  He described noise exposure to jet engines in 
service, as well as post-service occupational noise exposure.  
As discussed above, the results of audiological testing, 
reported on Form 10-2364, were not included in the treatment 
report.  However, the diagnosis in regard to the left ear was 
hearing within normal limits through 2000 hertz with a mild 
to severe sensorineural hearing loss thereafter and excellent 
speech discrimination.  Immitance testing revealed type A 
tympanograms bilaterally, consistent with normal middle ear 
function, with no evidence of left ear tympanic membrane 
perforation.

At VA examination in January 2004, the veteran again reported 
a history of noise exposure as a jet engine mechanic in 
service.  He also indicated that he had worn specialized ear 
devices at his post-service employment to keep out all noise, 
and was told that he had mild hearing loss at higher 
frequencies prior to beginning that employment.  He denied 
any recent treatments to his ears.  Examination revealed 
normal pinnae, with no evidence of infections, the tympanic 
membranes visible with no perforations noted bilaterally.  
The assessment was bilateral hearing loss as confirmed by the 
February 1999 audiogram (again, a copy of this audiogram, or 
the pure tone thresholds, in decibels, were not reported).  
The examiner noted that the veteran had cancelled his audio 
for two dates later in January, and would contact the RO for 
a later date in February or March.  The examiner opined that 
given the veteran's service as an Air Force mechanic with 
daily exposure to loud noises, it was at least as likely as 
not that hearing loss was the result of military service.  

The veteran underwent VA audiological testing again in April 
2004.  He reported hearing problems since service, as he said 
his wife had complained he did not hear well as soon as he 
was discharged from active duty.  As noted above, 
audiological testing revealed left ear hearing loss.  The 
diagnosis in regard to the left ear was hearing within normal 
limits through 2000 hertz, with a mild to severe 
sensorineural hearing loss thereafter.  

The examiner noted that audiological evaluation conducted 
just prior to the veteran's hire date at his post-service 
employment in September 1956 showed normal hearing 
sensitivity in the left ear from 128 to 11584 hertz and, 
therefore, current left ear hearing loss was not related to 
the veteran's military noise exposure.  

The Board acknowledges that the veteran has reported, as he 
is competent to do, a continuity of symptomatology of hearing 
loss since service.  However, such report must be weighed 
against the medical evidence.  Cf.  Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006).  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  The Board may favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

While the January 2004 VA examiner opined that hearing loss 
was at least as likely as not the result of military service, 
he did not review the veteran's service medical records or 
records from his post-service employer.  Rather, the examiner 
appears to have rendered her opinion based only on 
examination of the veteran and the February 1999 VA treatment 
record.  Further, that examiner considered the veteran's 
inaccurate report that hearing loss had been identified prior 
to beginning post-service employment.  The veteran also 
indicated, contrary to his earlier statements that he had 
been protected from post-service occupational noise exposure.

In contrast, the opinion of the April 2004 VA examiner was 
based on review of the claims file and examination of the 
veteran, to include audiological testing.  Further, the 
examiner discussed the veteran's medical history related to 
the left ear hearing loss and provided a thorough explanation 
of his opinion that current left ear hearing loss was not 
related to service.  Unlike the earlier examiner, the April 
2004 examiner had the opportunity to consider a more complete 
and accurate history.

Based on the foregoing, the Board finds that the April 2004 
VA examiner's opinion is of more probative weight than the 
opinion of the January 2004 VA examiner.  Therefore, the 
weight of the evidence is against entitlement to service 
connection.  

While the veteran himself has made the claim of service 
connection, as a layperson he is not competent to express an 
opinion as to medical causation of left ear hearing loss, as 
he has not claimed, nor shown, that he is a medical expert, 
capable of rendering medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Also, the fact that the record does not document left ear 
hearing loss until November 1990, over 30 years after 
service, weighs against the finding of a nexus between the 
current left ear hearing loss and service.  Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000).

Service connection may be granted for chronic diseases, such 
as sensorineural hearing loss, as an organic disease of the 
nervous system, on a presumptive basis, if it appeared to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is identified in service, manifestations 
of the same disease, no matter how remote in time from 
service, will be service connected.  38 C.F.R. § 3.303(b).  
Here there were no findings of left ear sensorineural hearing 
loss in service.  Hence the disease was not adequately 
identified in service.

The first medical evidence demonstrating left ear hearing 
loss for VA purposes was decades after service, all thought 
the veteran has indicated that he had earlier symptoms, as a 
lay person he is not competent to diagnoses sensorineural 
hearing loss or say that it was present to a compensable 
degree.  Thus, there is no indication that left ear hearing 
loss was present to a compensable degree within one year of 
separation from service or identified in service, and service 
connection on a presumptive basis must be denied.  

As the weight of the competent medical evidence is against 
the finding of a nexus between left ear hearing loss and 
service or that left ear hearing loss was present in service 
or within one year of service to a compensable degree, the 
weight of the evidence is against the claim.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Tinnitus

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
38 C.F.R. § 3.102 (2006).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The first element of a successful service connection claim 
for tinnitus is satisfied, as the April 2004 VA examination 
included a diagnosis of bilateral tinnitus.  

In regard to the second element, service medical records are 
negative for any complaints regarding or findings of 
tinnitus.  At the April 2004 VA examination the veteran 
described longstanding bilateral tinnitus, "almost my whole 
life," but was not certain when tinnitus first began.  
Despite the absence of a diagnosis of tinnitus in service, 
service connection could nonetheless be established if all 
the evidence, including that pertinent to service, 
established that tinnitus began in service.  38 C.F.R. 
§ 3.303(d).

In regard to a nexus, the April 2004 VA examiner opined that, 
given the lack of tinnitus information, it was at least as 
likely as not that tinnitus was related to military service.  
This opinion was based on examination of the veteran and 
thorough review of the record.  There is no conflicting 
opinion attributing tinnitus to another cause.  Accordingly, 
the Board concludes that entitlement to service connection 
for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Right Ear Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Right ear hearing loss is evaluated as noncompensable under 
Diagnostic Code 6110.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

The rating for hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hertz with an 
average pure tone threshold obtained by dividing these 
thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. 
§ 4.85.  

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIa, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIa, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.  

On VA examination in April 2004, the veteran's pure tone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
55
65
LEFT
15
10
40
50

The average pure tone threshold was 40 on the right and 28.75 
on the left.  Speech recognition ability was 94 percent in 
the right ear and 96 percent in the left ear.  These results 
do not reveal an exceptional pattern of hearing loss.  
Applying the criteria applicable to unexceptional patterns of 
hearing loss, these results show Level I hearing in both 
ears.  This level of hearing loss warrants a noncompensable 
evaluation under the rating schedule.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The law permits compensation for a combination of service 
connected and non-service connected disabilities, including 
hearing impairment in one ear compensable to a degree of 10 
percent or more as a result of service connected disability 
and hearing impairment that meets the provisions of 38 C.F.R. 
§ 3.385 in the other ear as a result of non-service connected 
disability, as if both disabilities were service connected, 
provided that the non-service connected disability was not 
the result of the veteran's own willful misconduct.  
38 U.S.C.A. § 1160(a)(3) (West Supp. 2006); 38 C.F.R. 
§ 3.383(a) (2006).

The veteran has not been shown to have right ear hearing loss 
compensable to a degree of 10 percent or more.  Thus, special 
consideration for compensation as a paired organ under 
38 C.F.R. §§ 3.383, 4.85(f) is not warranted.  Even if rated 
together, the veteran has Level I hearing loss in both ears, 
and would not be entitled to a compensable evaluation.  

There are no other results of audiological testing since the 
effective date of service connection in February 2003.  
Hence, the medical evidence does not reflect that the 
veteran's level of hearing acuity warrants a compensable 
evaluation under the rating criteria.  38 C.F.R. § 4.7.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
noncompensable evaluation reflects the highest level of 
disability since the effective date of the grant of service 
connection--February 26, 2003.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran is retired, thus, 
marked interference with employment has not been shown.  
Additionally, right ear hearing loss has not required any, 
let alone frequent, periods of hospitalization.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of a 
compensable evaluation for right ear hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2006).  


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to an increased initial evaluation for right ear 
hearing loss, currently evaluated as noncompensable, is 
denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


